Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 1 of 26 PageID #: 57



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  JANE DOE,

                         Plaintiff,
          v.                                           Case No: 1:19-cv-02242-RLY-MJD

  LEBANON COMMUNITY SCHOOL
  CORPORATION,
                    Defendant.
 ______________________________________________________________________________
                DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

        Defendant Lebanon Community School Corporation (the “School”), by counsel, hereby

 submits its Answer to Plaintiff’s Complaint and Affirmative Defenses as follows:

 This cause of action arises from Defendant’s deliberately indifferent response to a student-on-
 student sexual (exploitation) conduct and subsequent sex-based harassment and bullying.
 Defendants’ failure to promptly and appropriately investigate and respond subjected Plaintiff to
 further sexual harassment and a hostile environment, effectively denying her access to educational
 opportunities. This action alleges violations of Title IX and the denial of equal protection of the
 laws under the Fourteenth Amendment to the U.S. Constitution.

        ANSWER: The School admits that Plaintiff alleges claims against the School for alleged

 violations of Title IX and the Fourteenth Amendment’s equal protection clause, but denies that

 the Plaintiff is entitled to any relief. The School denies any remaining allegation contained in this

 paragraph of Plaintiff’s Complaint.

                                 I. JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

 1331, which gives district court’s jurisdiction over all civil actions arising under the Constitution,

 laws, and treaties of the United States.

        ANSWER: Admitted.




                                                   1
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 2 of 26 PageID #: 58



           2.     This Court also has subject matter jurisdiction This Court also has subject matter

 jurisdiction pursuant to 28 U.S.C. § 1343, which gives district courts original jurisdiction over

 (a) any civil action authorized by law to be brought by any person to redress the deprivation,

 under color of any State Law, statute, ordinance, regulation, custom or usage, of any right,

 privilege or immunity secured by the Constitution of the United States or by any Act of Congress

 providing for equal rights of citizens or of all persons within the jurisdiction of the United States;

 and (b) any civil action to recover damages or to secure equitable relief under any Act of

 Congress providing for the protection of the civil rights.

           ANSWER: Admitted.

           3.     Plaintiff brings this action to redress a hostile educational environment pursuant

 to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), as more fully set forth

 herein.

           ANSWER: The School admits that, as pled, this action is brought pursuant to Title IX of

 the Education Amendments of 1972, codified at 20 U.S.C. §§ 1681 et seq. The School denies

 any remaining allegation in paragraph 3 of Plaintiff’s Complaint.

           4.     This is also an action to redress the deprivation of Plaintiff’s constitutional rights

 under the Fourteenth Amendment of the United States Constitution pursuant to 42 U.S.C. §

 1983.

           ANSWER: The School admits that, as pled, this action is brought pursuant to 42 U.S.C.

 section 1983, and is premised on the rights secured by the Fourteenth Amendment’s equal

 protection clause. The School denies any remaining allegation in paragraph 4 of Plaintiff’s

 Complaint.




                                                     2
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 3 of 26 PageID #: 59



         5.       Venue is proper in this district pursuant to 28 U.S.C. § 1392(b), since all

 defendants reside or resided in this district and the events giving rise to the claims occurred in

 this district.

         ANSWER: Admitted.

                                          II. THE PARTIES

         6.       Plaintiff is a female and was a minor until she turned eighteen (18) in December

 2018.

         ANSWER: The School admits that Plaintiff is a female. The School is without sufficient

 information to admit or deny the remaining allegations contained in paragraph 6 of Plaintiff’s

 Complaint and therefore denies the same.

         7.       At all material times Plaintiff was a resident of the County of Boone, State of

 Indiana.

         ANSWER: The School admits that Plaintiff was a resident of Boone County during her

 enrollment with the School from approximately August 2009 to June 2016. The School denies

 any remaining allegation in paragraph 7 of Plaintiff’s Complaint.

         8.       At the time of events complained of herein, Plaintiff was a student attending

 middle and high school within the Defendant LEBANON COMMUNITY SCHOOL

 CORPORATION (“LCSC”).

         ANSWER: The School admits that Plaintiff was enrolled with the School from

 approximately August 2009 to June 2016. The School denies any remaining allegation in

 paragraph 8 of Plaintiff’s Complaint.

         9.       The Defendant is a public educational institution located in the County of Boone,

 State of Indiana.




                                                    3
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 4 of 26 PageID #: 60



         ANSWER: The School admits it is a school corporation as defined by Indiana Code

 section 20-18-2-16. The School denies any remaining allegation in paragraph 9 of Plaintiff’s

 Complaint.

         10.    At all material times, John Doe was a student attending a LSCS School(s).

         ANSWER: The School admits that the person it believes Plaintiff is referring to as John

 Doe was enrolled at the School from approximately August 2004 to June 2017. The School

 denies any remaining allegation in paragraph 10 of Plaintiff’s Complaint.

                            III. APPLICABLE LAW AND POLICY

         11.    Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a),

 states that

                No person in the United States shall, on the basis of sex, be excluded from
                participation in, be denied the benefit of, or be subjected to discrimination
                under any education program or activity receiving Federal financial
                assistance. . . .

         ANSWER: The statute speaks for itself. The School denies any remaining

 allegation in paragraph 11 of Plaintiff’s Complaint.

         12.    Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

 Part 106.

         ANSWER: Admitted.

         13.    34 C.F.R. § 106.8(b) provides:

                . . . A recipient shall adopt and publish grievance procedures providing for
                prompt and equitable resolution of student and employee complaints
                alleging any action which would be prohibited by this part.
         ANSWER: The regulation speaks for itself. The School denies any remaining

 allegation in paragraph 13 of Plaintiff’s Complaint.




                                                  4
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 5 of 26 PageID #: 61



         14.      In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the

 United States Supreme Court recognized that a recipient of federal educational funds

 intentionally violates Title IX, and is subject to a private damages action, where the recipient is

 “deliberately indifferent” to known acts of teacher-student discrimination.

         ANSWER: The case speaks for itself. The School denies any remaining allegation in

 paragraph 14 of Plaintiff’s Complaint.

         15.      In Davis v. Monroe County Board. of Education, 526 U.S. 629 (1999), the United

 States Supreme Court extended the private damages action recognized in Gebser to cases where

 the harasser is a student, rather than a teacher.

         ANSWER: The case speaks for itself. The School denies any remaining allegation in

 paragraph 15 of Plaintiff’s Complaint.

         16.      Davis held that a complainant may prevail in a private Title IX damages action

 against a school district in cases of student-on-student harassment where the funding recipient is

               a. deliberately indifferent to sexual harassment of which the recipient has actual

                  knowledge, and

               b. the harassment is so severe, pervasive, and objectively offensive that it can be

                  said to deprive the victims of access to the educational opportunities or benefits

                  provided by the school.

                  Davis, 526 U.S. at 1669–76.

         ANSWER: The case speaks for itself. The School denies any remaining

 allegation in paragraph 16 of Plaintiff’s Complaint.




                                                     5
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 6 of 26 PageID #: 62



        17.     The Fourteenth Amendment to the United States Constitution provides in

 pertinent part that no State shall “deny to any person within its jurisdiction the equal

 protection of the laws.” U.S. Const. amend. XIV, § 1.

        ANSWER: The Amendment speaks for itself. The School denies any remaining

 allegation in paragraph 17 of Plaintiff’s Complaint.

        18.     I.C. 20-23-8, as may be amended from time to time, provides for Student

 Discipline procedures, including, but not limited to, Bullying (I.C. 20-33-80.2), Duty and

 Powers of School Corporation to supervise and discipline students (I.C. 20-33-8-8,

 Disciplinary powers of teachers and school staff members (I.C. 20-33-8-9), Disciplinary

 powers of principals (I.C. 20-33-8-10), Disciplinary powers of superintendents and

 administrative staff members (I.C. 20-33-8-11), Discipline rules prohibiting bullying required

 (I.C. 20-33-8-13.5), Grounds for suspension or expulsion (I.C. 20-33-8-14), unlawful activity

 by student (I.C. 20-33-8-15), and Additional disciplinary actions authorized (I.C. 20-33-8-25),

 that must be complied with by LCSC.

        ANSWER: The statutes speak for themselves. The School denies any remaining

 allegations in paragraph 18 of Plaintiff’s Complaint.

        19.     The Defendant, through its Board of Trustees, adopted Bylaws and Policies,

 which include Anti- harassment (4362), Anti-bullying policies (5517.01), Personal

 Communications Devices (5136), Important Notice to Students and Parents Regarding Cell

 Phone Content and Display (5136.02), Student Sexual harassment (5517.02), Search and

 Seizure (5771) and Computer Technology and Networks (7540) and a School Handbook, that

 were applicable at the time of the events complained of herein.




                                                   6
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 7 of 26 PageID #: 63



        ANSWER: The School admits that it maintains certain Board policies that are

 accessible from the School’s website, including those cited in paragraph 19 of Plaintiff’s

 Complaint. The School denies any remaining allegations in paragraph 19 of Plaintiff’s

 Complaint.

                               IV. COMMON ALLEGATIONS

        20.     At all material times, LCSC was receiving federal funding, as contemplated by

 Title IX, 20 U.S.C. § 1681, et seq.

        ANSWER: The School admits that it was a recipient of federal funding while Plaintiff

 was enrolled with the School. The School denies any remaining allegation in paragraph 20 of

 Plaintiff’s Complaint.

        21.     Defendant, inter alia, through its Board of Trustees, implemented and executed

 policies and customs in regard to the events that resulted in the deprivation of Plaintiff’s

 constitutional, statutory, and common-law rights.

        ANSWER: The School admits that it maintains certain Board policies that are accessible

 from the School’s website, including those cited in paragraph 19 of Plaintiff’s Complaint. The

 School denies any remaining allegations in paragraph 21 of Plaintiff’s Complaint.

        22.     Defendant is responsible for ensuring that all its employees are properly trained

 and supervised to perform their jobs.

        ANSWER: Deny.

        23.     Defendant is responsible for the acts and omissions of its employees and trustees.

        ANSWER: Deny.

        24.     At the time of the initial incidents that gave rise to the events complained of

 herein, Plaintiff was a 12-year-old, 7th grade student at Lebanon Middle School (“LMS”).




                                                   7
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 8 of 26 PageID #: 64



        ANSWER: The School admits that Plaintiff attended Lebanon Middle School from

 approximately August 2012 to June 2015. Defendant denies any remaining allegation in

 Paragraph 24 of Plaintiff’s Complaint.

        25.     At the time of the initial incidents that gave rise to this action, student “John Doe”

 was in his freshman year at Lebanon High School and was a prominent athlete at Lebanon High

 School, and his father was a teacher/coach employed by Defendant.

        ANSWER: The School admits that the person it believes Plaintiff has identified as John

 Doe attended Lebanon High School from approximately August 2012 to June 2017. The School

 further admits that John Doe’s father served as a volunteer coach for several sports at the middle

 school and high school from approximately March 2010 to June 2016. The School denies any

 remaining allegation in paragraph 25 of Plaintiff’s Complaint.

        26.     In August, 2014, John Doe, while participating in a LCSC sanctioned and

 supported event (football camp), coerced the 12 year old Plaintiff into providing nude images,

 via electronic device, while he was at the event, and kept and shared those images with other

 students.

        ANSWER: The School admits that in approximately Spring 2016, it became aware of an

 alleged incident that occurred in approximately 2014 involving the dissemination of a nude video

 of Plaintiff and that this incident was investigated by the Lebanon Police Department. The

 School is without sufficient information to admit or deny the remaining allegations in paragraph

 26 of Plaintiff’s Complaint and therefore denies the same.

        27.     Thereafter, the Plaintiff’s parents reported the incident to the Lebanon Police

 Department (for, inter alia, dissemination of child pornography), who in turn notified Defendant.




                                                  8
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 9 of 26 PageID #: 65



        ANSWER: The School admits that in approximately Spring 2016, it became aware of an

 alleged incident that occurred in approximately 2014 involving the dissemination of a nude video

 of Plaintiff and that this incident was investigated by the Lebanon Police Department. The

 School denies any remaining allegation in paragraph 27 of Plaintiff’s Complaint.

        28.     Defendant relied on the Police Investigation and/or other governmental agency

 investigations, and conducted a cursory investigation, if any at all, into the matter; however, Jane

 Doe and her family were never contacted or interviewed, and Jane Doe or her parents were not

 advised of the outcome of any investigation(s), including any punishment or the discovery of

 additional videos, despite actual knowledge of additional videos, or the status of the known

 video(s).

        ANSWER: Deny.

        29.     The Defendant, through its employees, knew that said event(s) were continuing to

 hold the attention of the student body.

        ANSWER: Deny.

        30.     To the best of Plaintiff’s understanding, Defendant kept no notes from any

 interviews of any investigation, if one was conducted, and did not punish any student nor review

 or confiscate any videos. Furthermore, as later discovered, the alleged video(s), as well as other

 salacious video of the Plaintiff, which were know by Defendant but not disclosed to Plaintiff or

 her parents, were maintained by students and not requested, demanded to be removed or even

 investigated by Defendant.

        ANSWER: Deny.

        31.     Thereafter, Defendant placed the Plaintiff in a school activity coached and

 supervised by a parent of the male student involved in the video event(s).




                                                  9
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 10 of 26 PageID #: 66



           ANSWER: Deny.

           32.    On or about March 7, 2016, several students, while in class at Defendants’ High

 School on their unauthorized electronic devices, were in possession of and sharing videos

 depicting the Plaintiff in sexual situations, and that said videos were done at or near the time of

 the 2014 video(s).

           ANSWER: The School admits that on or about March 7, 2016, a teacher at Lebanon

 High School discovered that two students in the teacher’s classroom were viewing an

 inappropriate video that depicted Plaintiff. The School denies any remaining allegation in

 paragraph 32 of Plaintiff’s Complaint.

           33.    In response to the foregoing, Defendants indicated they would not conduct a

 thorough investigation, but rather would defer to the police and/or other governmental

 Investigation(s) of the matter, and then failed and/or refused to reveal the results of their or any

 investigative outcome, including punishment, to the Plaintiff or Plaintiff’s parents.

           ANSWER: Deny.

           34.    After Plaintiff and her parents complained of inappropriate sexual harassment and

 bullying, the student body, as well as parents and friends, continued to verbally and physically

 harass and frighten Plaintiff as she moved in and out of classrooms, through hallways, and

 around the Defendant’s campus, including in the gym, and athletic fields, both during and after

 school.

           ANSWER: The School admits that during Spring 2016, it had several discussions with

 Plaintiff, Plaintiff’s parents, and Plaintiff’s sister regarding difficulties Plaintiff and her family

 were experiencing as result of alleged dissemination of the video. The School further admits that

 those discussions included ways to help Plaintiff manage the school day and that the parents




                                                    10
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 11 of 26 PageID #: 67



 agreed to several accommodations for Plaintiff, such as allowing her to leave early and eat lunch

 away from other students. The School denies any remaining allegation in paragraph 34 of

 Plaintiff’s Complaint.

        35.     Students noted that John Doe appeared not to have been disciplined and

 concluded that Plaintiff was lying or exaggerating regarding the sexual conduct.

        ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 35 of Plaintiff’s Complaint and therefore denies the same.

        36.     Students began to sexually harass Plaintiff on the internet as well as in school.

        ANSWER: The School admits that following the teacher’s discovery of the video on or

 about March 7, 2016, Plaintiff and her parents made several reports to Lebanon High School’s

 administration about inappropriate conduct by certain students. The School denies any remaining

 allegation in paragraph 36 of Plaintiff’s Complaint.

        37.     Other students posted vulgar, demeaning, derogatory and harassing messages to

 and about Plaintiff on social media.

        ANSWER: The School admits that following the teacher’s discovery of the video on or

 about March 7, 2016, Plaintiff and her parents made several reports to Lebanon High School’s

 administration about inappropriate conduct by certain students. The School denies any remaining

 allegation in paragraph 37 of Plaintiff’s Complaint.

        38.     The electronically transmitted harassment questioned Plaintiff’s integrity, and

 sexual behavior, and her character for bringing the events to the attention of school officials.

        ANSWER: The School admits that following the teacher’s discovery of the video on or

 about March 7, 2016, Plaintiff and her parents made several reports to Lebanon High School’s




                                                  11
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 12 of 26 PageID #: 68



 administration about inappropriate conduct by certain students. The School denies any remaining

 allegation in paragraph 36 of Plaintiff’s Complaint.

         39.     Plaintiff’s mother continually reported the bullying and harassment to Defendant.

         ANSWER: The School admits that it had several discussions with Plaintiff’s parents

 during Spring 2016 regarding difficulties Plaintiff was experiencing. The School further admits

 that those discussions included ways to help Plaintiff manage the school day and that the parents

 agreed to several accommodations for Plaintiff, such as allowing her to leave class early and eat

 lunch away from other students. The School denies any remaining allegation in paragraph 39 of

 Plaintiff’s Complaint.

         40.     The continual and vicious bullying and harassment caused Plaintiff to withdraw

 from other students and the academic environment.

         ANSWER: The School is without sufficient information regarding Plaintiff’s perceived

 withdrawal from other students and the academic environment, as well as her perceived

 motivations for doing so, and therefore denies the same. The School denies any remaining

 allegation in paragraph 40 of Plaintiff’s Complaint.

         41.     The Defendant, through its employees, told Plaintiff and Plaintiff’s parents that

 they would not further investigate the electronically stored and distributed sexually explicit material

 because such investigation was not permitted.

         ANSWER: Deny.

         42.     The Defendant’s decision not to investigate the electronically stored harassment

 material is contrary to Defendant’s Bylaws and Policies and Title IX.

         ANSWER: Deny.




                                                    12
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 13 of 26 PageID #: 69



        43.     On numerous occasions using telephone, email, and personal meetings

 throughout, Plaintiff’s parents advised Defendant’s employees of hostility Plaintiff was

 confronting in school. They asked the Principal and Student Resource Officer on multiple

 occasions to make changes to ensure that the harassment and bullying of Plaintiff would stop,

 that she would have a safe educational environment, and that her education could continue

 without disruption.

        ANSWER: The School admits that it had several discussions with Plaintiff’s parents

 during Spring 2016 regarding difficulties Plaintiff was experiencing as a result of alleged

 dissemination of the video. The School further admits that those discussions included ways to

 help Plaintiff manage the school day and that the parents agreed to several accommodations for

 Plaintiff, such as allowing her to leave class early and eat lunch away from other students. The

 School denies any remaining allegation in paragraph 43 of Plaintiff’s Complaint.

        44.     Defendant’s responsive action was limited to telling Plaintiff to document

 ongoing and future problems by reporting future incidents and making a note of any witnesses.

        ANSWER: Deny.

        45.     Each time Plaintiff documented and reported ongoing problems to Defendant,

 Defendant took no remedial measures, despite having notice that Plaintiff continued to

 experience sex-based harassment and bullying in school.

        ANSWER: Deny.

        46.     Plaintiff’s parents raised as a possibility that the Defendant could enforce its

 existing sports code of conduct, which policy revoked student athletes’ privilege of playing

 sports under situations such as those set forth herein.

        ANSWER: Deny.




                                                  13
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 14 of 26 PageID #: 70



        47.     Because Defendant never investigated, properly or at all, Plaintiff’s allegations

 and never notified her of any responses by John Doe, or the students accessing the subject sex-

 based videos, Plaintiff never had the opportunity to rebut those attacks/allegations.

        ANSWER: Deny.

        48.     On information and belief, Defendant “negotiated away,” at Plaintiff’s expense,

 the school’s compliance with its statutory responsibility under Title IX and constitutional rights

 impropriety.

        ANSWER: Deny.

        49.     Defendant refused to provide any investigative findings to Plaintiff or Plaintiff’s

 parents, and never notified them of any appellate recourse.

        ANSWER: Deny.

        50.     Plaintiff’s personal damages include those arising from her psychological distress,

 loss of standing in her community, and damage to her reputation.

        ANSWER: Deny.

        51.     Plaintiff suffered sex-based harassment and bullying that was severe, pervasive,

 and objectively offensive.

        ANSWER: Deny.

        52.     The sex-based harassment and bullying deprived Plaintiff of access to the

 educational opportunities or benefits of the school.

        ANSWER: Deny.

        53.     Defendants had the authority to take remedial action to correct the sex-based

 harassment and bullying.




                                                 14
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 15 of 26 PageID #: 71



         ANSWER: The School admits that it maintains Board policies on student-on-student

 sexual harassment and bullying. The School further admits that those policies specify the nature

 and scope of the School’s authority to take remedial action in response to incidents of student-

 on-student sexual harassment or bullying. The School denies any remaining allegation in

 paragraph 53 of Plaintiff’s Complaint.

         54.     Defendants had actual knowledge of the sex-based harassment.

         ANSWER: Deny.

         55.     Defendants responded with deliberate indifference to the sex-based harassment.

         ANSWER: Deny.

         56.     Plaintiff became afraid to stay after school to get help from teachers as she had

 previously done and withdrew from attending after school events.

         ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 56 of Plaintiff’s Complaint and therefore denies the same.

         57.     Plaintiff found it difficult to concentrate in the classroom and frequently became

 tearful and left class.

         ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 57 of Plaintiff’s Complaint and therefore denies the same.

         58.     Instead of staying in class to receive instruction, Plaintiff spent hours of each

 school day trying to avoid class and other activities.

         ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 58 of Plaintiff’s Complaint and therefore denies the same.

         59.     Plaintiff required mental health counseling for depression and anxiety to cope

 with the stress of attending LCSC middle and high schools while being harassed and bullied.




                                                   15
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 16 of 26 PageID #: 72



        ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 59 of Plaintiff’s Complaint and therefore denies the same.

        60.     Plaintiff’s grades dropped.

        ANSWER: Deny.

        61.     When Plaintiff realized that John Doe would be continuing in Defendant’s School

 with little to no discipline or change in his boundaries for her protection, she was forced to leave

 the school to avoid the continuing hostile environment.

        ANSWER: Deny.

        62.     The Defendant’s response was such that future students in Plaintiff’s

 circumstances would be chilled from reporting sexual harassment.

        ANSWER: Deny.

        63.     As a direct and proximate result of the harassing and bullying educational

 environment created by Defendants’ deliberately indifferent response to the sexual conduct and

 subsequent harassment and bullying, as well as violations of her Fourteenth Amendment rights,

 Plaintiff has suffered and continues to suffer psychological damage, emotional distress, loss of

 standing in her community, and damage to her reputation, and her future relationships have been

 negatively affected.

        ANSWER: Deny.

        64.     Plaintiff has required ongoing counseling to address her depression and anxiety

 caused by Defendant’s conduct and the resulting harassing/bullying educational environment.

        ANSWER: The School is without sufficient information to admit or deny the allegations

 in paragraph 64 of Plaintiff’s Complaint and therefore denies the same.




                                                   16
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 17 of 26 PageID #: 73



        65.      Plaintiff has been deprived of a normal childhood education due to Defendant’s

 conduct and the resulting educational environment.

        ANSWER: Deny.

        66.      Plaintiff has been damaged by missed educational opportunities and her future

 earning capabilities have been damaged by Defendant’s conduct and the resulting hostile

 educational environment.

        ANSWER: Deny.

                                          COUNT I
                                 VIOLATION OF TITLE IX
                         AS TO DEFENDANT (20 U.S.C. § 1681, et seq.)
                             The School’s Deliberate Indifference
                               to Alleged Sexual Harassment &
                                           Bullying

        Paragraphs one through 66 are incorporated by reference as if state in full herein.

        ANSWER: Defendant incorporates its responses to paragraphs 1-66 above.

        67.      The sex-based harassment and bullying articulated in the Plaintiffs’ General

 Allegations was so severe, pervasive, and objectively offensive that it deprived Plaintiff of

 access to educational opportunities or benefits provided by the school.

        ANSWER: Deny.

        68.      The Defendant created and/or subjected Plaintiff to a hostile educational

 environment in violation of Title IX of the Education Amendments of 1972, 20 U.S.C. §

 1681(a) (“Title IX”), because

              a. Plaintiff was a member of a protected class (female);

              b. she was subjected to sexual harassment and bullying in the form of a sexual

                 based conduct by other student(s);

              c. she was subjected to harassment and bullying based on her sex; and



                                                  17
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 18 of 26 PageID #: 74



              d. she was subjected to a hostile educational environment created by the

                 Defendant’s lack of policies and procedures and failure to properly investigate

                 and/or address the sexual conduct and subsequent harassment and bullying.

        ANSWER: The School admits Plaintiff is a member of a protected class. The School

 denies any remaining allegation in paragraph 68 of the Plaintiff’s Complaint.

        69.      Defendant had actual knowledge of the sexual conduct and the resulting

 harassment and bullying of Plaintiff created by its failure to investigate and discipline

 John Doe, and subsequent viewers and distributors of said inappropriate videos on

 school premises or during school events, in a timely manner and consistent with its own

 policy and federal and state law.

        ANSWER: Deny.

        70.      The Defendant’s failure to promptly and appropriately respond to the

 alleged sexual harassment and bullying resulted in Plaintiff, on the basis of her sex,

 being excluded from participation in, being denied the benefits of, and being subjected to

 discrimination in the District’s education program in violation of Title IX.

        ANSWER: Deny.

        71.      Defendant failed to take immediate, effective remedial steps to resolve

 the complaints of sexual harassment and bullying, instead acted with deliberate

 indifference toward Plaintiff.

        ANSWER: Deny.

        72.      Defendant persisted in its actions and inaction even after it had actual

 knowledge of the harm suffered by Plaintiff.

        ANSWER: Deny.




                                                  18
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 19 of 26 PageID #: 75



        73.     Defendant engaged in a pattern and practice of behavior designed to

 discourage and dissuade students and parents of students who had been sexually

 harassed and bullied from seeking prosecution and protection and from seeking to have

 sexual assaults from being fully investigated.

        ANSWER: Deny.

        74.     This policy and/or practice constituted disparate treatment of females and

 had a disparate impact on female students.

        ANSWER: Deny.

        75.     Plaintiff has suffered emotional distress and psychological damage, and

 her character and standing in her community have suffered from the harassment fostered

 as a direct and proximate result of Defendant’s deliberate indifference to her rights under

 Title IX.

        ANSWER: Deny.

                                     COUNT II
                              1983 VIOLATION AS TO
                            DEFENDANT (42 U.S.C. § 1983)
        Paragraphs one through 65 are incorporated by reference as if state in full herein.

        ANSWER: Defendant incorporates its responses to paragraphs 1-75 above.

        76.     Under the Fourteenth Amendment, Plaintiff had the right as a public

 school student to personal security and bodily integrity and Equal Protection of Laws.

        ANSWER: The School admits that in the context of Plaintiff’s Section 1983

 claim, the Fourteenth Amendment’s Equal Protection Clause confers a right to be free

 from sex discrimination. The School denies any remaining allegation in paragraph 76 of

 Plaintiff’s Complaint.




                                                  19
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 20 of 26 PageID #: 76



        77.      Defendant, through its employees, subjected Plaintiff to violations of her

 right to personal security and bodily integrity and Equal Protection of Laws by: failing to

 investigate John Doe and other students misconduct; failing to appropriately discipline

 said students; failing to adequately train and supervise; and manifesting deliberate

 indifference to the sexual harassment and bullying and ongoing harassment of Plaintiff

 by other students, including John Doe.

        ANSWER: Deny.

        78.      Defendant has and/or had unconstitutional customs or policies of:

              a. Failing to investigate evidence of criminal and tortious misconduct

                 against its students in the nature of violations of their right to personal

                 security and bodily integrity and;

              b. Failing to adequately train and supervise employees with regard to

                 maintaining, preserving and protecting students from violations of their

                 right to personal security, bodily integrity, and Equal Protection of the

                 Laws.

        ANSWER: Deny.

        79.      On information and belief, Defendant has followed these unconstitutional customs

 and policies not only with regard to Plaintiff but also with regard to criminal and tortious

 misconduct committed against other students.

        ANSWER: Deny.

        80.      Defendant’s policies and/or practices constituted disparate treatment of females and

 had a disparate impact on female students.

        ANSWER: Deny.




                                                   20
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 21 of 26 PageID #: 77



        81.     Plaintiff has suffered emotional distress and psychological damage, and her

 character and standing in her community have suffered from the harassment fostered as a direct

 and proximate result of Defendant’s deliberate indifference to her rights under the Fourteenth

 Amendment.

        ANSWER: Deny.

                                   COUNT III
              MONELL LIABILITY FOR FAILURE TO TRAIN AND SUPERVISE
                       AS TO RESPONSE TO SEXUAL ASSAULT
                        AS TO DEFENDANT (42 U.S.C. § 1983)

        Paragraphs one through 81 are incorporated by reference as if state in full herein.

        ANSWER: Defendant incorporates its responses to paragraphs 1-81 above.

        82.        Defendant’s employees were “state actors” working for Defendant, a

 federally funded school system.

        ANSWER: The School admits that it has employees and receives federal funds.

 The School denies any remaining allegations in paragraph 82 of Plaintiff’s Complaint.

        83.        Defendants employees acted under “color of law” when refusing to

 respond to Plaintiff’s claims, as aforesaid.

        ANSWER: Deny.

        84.        Defendants employees failed to preserve Plaintiff’s constitutional right to

 equal protection as guaranteed by the Fourteenth Amendment.

        ANSWER: Deny.

        85.        Under the Equal Protection Clause of the Fourteenth Amendment, Plaintiff

 had the right to equal access to an educational environment free from harassment and

 discrimination.

        ANSWER: Deny.



                                                  21
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 22 of 26 PageID #: 78




        86.        Defendant’s employees should have known that their response to sexual

 allegations must comply with federal law, particularly as outlined in Title IX’s published

 and widely promulgated implementing regulations.

        ANSWER: Deny.

        87.        Defendants violated Plaintiff’s right to equal access by:

              a. Failing to take immediate and appropriate action to investigate or otherwise

                 determine what occurred once informed of possible sexual harassment and

                 sexual bullying;

              b. Failing to take prompt and effective steps to end the sexual harassment and

                 sexual bullying, prevent its recurrence, and address its effects, whether or

                 not the sexual violence is the subject of a criminal or other governmental

                 agency investigation(s);

              c. Failing to take steps to protect the Plaintiff as necessary, including interim

                 steps taken prior to the final outcome of the investigation;

              d. Failing to provide a grievance procedure for students to file complaints of

                 sexual harassment/bullying. The procedures must include an equal

                 opportunity for both parties to present witnesses and other evidence and the

                 same appeal rights;

              e. Failing to use a preponderance of the evidence standard to resolve

                 complaints of sex discrimination, including harassment and bullying, in

                 grievance procedures; and

              f. Failing to notify both parties of the outcome of the complaint.

        ANSWER: Deny.



                                                    22
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 23 of 26 PageID #: 79




        88.        Defendant violated Plaintiff’s Fourteenth Amendment right to equal

 protection by failing to properly train and supervise its employees as to these mandated

 investigative requirements.

        ANSWER: Deny.

        89.        These policies and/or practices constituted disparate treatment of females

 and had a disparate impact on female students.

        ANSWER: Deny.

        90.        Defendants’ actions and lack of actions were the proximate cause of

 Plaintiff’s emotional distress and psychological damage, and her character and standing in her

 community have suffered from the harassment fostered as a result of Defendant’s deliberate

 indifference to her right to equal protection under the Fourteenth Amendment.

        ANSWER: Deny.

        WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

 Defendant as follows:

                     A. Compensatory damages for Plaintiff’s psychological and emotional

              distress and damages, loss of standing in her community, damage to her

              reputation, and her family’s unreimbursed out of pocket expenses incurred in

              response to these circumstances;

                     B. Punitive damages;

                     C. Statutory interest;

                     D. Costs; and

                     E. Reasonable attorney fees.

        ANSWER: The School denies that Plaintiff is entitled to any relief.



                                                  23
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 24 of 26 PageID #: 80



                                         Affirmative Defenses

         Defendants, by counsel, for their affirmative defenses in response to Plaintiff’s

 Complaint hereby assert the following:

         1.      Plaintiff has failed to state a claim upon which relief can be granted.

         2.      Any action the School took regarding Plaintiff was taken in good faith and for

 legitimate reasons.

         3.      Plaintiff failed to exhaust her administrative remedies prior to filing suit.

         4.      Plaintiff is not entitled to attorney fees.

         5.      Plaintiff has failed to mitigate damages.

         6.      Plaintiff is not entitled to punitive damages.

         7.      Plaintiff’s claims are barred, in whole or in part, by applicable statute of

 limitations.

         8.      The School is entitled to qualified immunity.

         9.      Any damages award is subject to applicable caps on such damages under federal

 or state law.

         10.     The School does not consent to trial by jury on any issue not required to be tried

 by a jury, including the determination of any equitable remedy.

         11.     The School reserves the right to amend this Answer and to assert additional

 defenses that may arise in the course of investigation and discovery and further incorporates all

 defenses available under Fed. R. Civ. P. 8(c) as if fully set forth herein.

         12.     Discovery has not yet begun, and Defendants reserve the right to amend and

 revise these Affirmative Defenses.




                                                    24
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 25 of 26 PageID #: 81



         WHEREFORE, Lebanon Community School Corporation, by counsel, pray that Plaintiff

 takes nothing by way of her Complaint, for judgment in favor of Defendant, for costs of this

 action, and for all other relief that is justified in the premises.

                                                          Respectfully Submitted,


                                                          /s/ Brent R. Borg______________________
                                                          Brent R. Borg, Atty. No. 27415-29
                                                          Andrew M. Manna, Atty. No. 24290-49
                                                          Kaitlyn E. Collyer, Atty. No. 33983-49
                                                          CHURCH CHURCH HITTLE + ANTRIM
                                                          10765 Lantern Rd, Suite 201
                                                          Fishers, IN 46038
                                                          BBorg@cchalaw.com
                                                          Andrew@cchalaw.com
                                                          KCollyer@cchalaw.com

                                                          Attorneys for Defendant




                                                     25
Case 1:19-cv-02242-RLY-MJD Document 17 Filed 07/29/19 Page 26 of 26 PageID #: 82



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of July, 2019, a true and exact copy of the foregoing

 was filed electronically via the Court’s Electronic filing system. Notice of this filing was sent to

 the following persons by operation of the Court’s Electronic filing system:



  Brett Osborne                                     Michael L. Schultz
  HOCKER & ASSOCIATES, LLC                          PARR RICHEY FRANDSEN PATTERSON
  6626 E. 75th St., Suite 410                       KRUSE LLP
  Indianapolis, IN 46250                            251 N. Illinois Street, Suite 1800
  bosborne@hockerlaw.com                            Indianapolis, IN 46204
                                                    mschultz@parrlaw.com
  Counsel for Plaintiff
                                                    Attorney for Defendant


  Kent M. Frandsen
  PARR RICHEY FRANDSEN PATTERSON
  KRUSE LLP
  225 West Main Street
  PO Box 668
  Lebanon, IN 46052
  kfrandsen@parrlaw.com

  Attorney for Defendant


                                                       /s/ Brent R. Borg__________________
                                                       Brent R. Borg, Atty. No. 27415-29

 CHURCH CHURCH HITTLE + ANTRIM
 10765 Lantern Road, Suite 201
 Fishers, IN 46038




                                                  26
